DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 10/20/2021.  Claims 1-20 have been examined.  This office action is Non-Final.

                                                    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where
the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination
under the first inventor to file provisions of the AJA as explained in MPEP § 2159. See MPEP §
2146 et seq. for applications not subject to examination under the first inventor to file provisions
of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1, 4-8, 11-15, and 18-20 of U.S. Patent No. 10,963,590. Although
the claims at issue are not identical, they are not patentably distinct from each other because of the Side-by-Side table listed below, similarities in bolded.
Although the ‘590 Patent does not disclose the following limitation(s), U.S. PG-Publication (2009/0235071) (“Bellur”) discloses the following limitation(s): sending the first message to a certificate revocation list (CRL) provisioning server (Bellur: para. 0036, See Fig. 4, sending a CSR (certificate signing request message) to a CA (i.e. provisioning server); and receiving, from the CRL provisioning server, a tailored certificate revocation list (Bellur: para. 0024, and 0036-0037, receiving from the CA (i.e. provisioning server) a tailored CRL (i.e. CRL are region specific based on the vehicle traveling itinerary).
The Supreme Court in KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rational given by the Supreme Court and that may relied upon to support a conclusion of obviousness included: “combining prior art elements according to known methods to yield predictable results”.
The ’590 patent discloses all the method steps except for sending the first message to a certificate revocation list (CRL) provisioning server; and receiving, from the CRL provisioning server, a tailored certificate revocation list, which is disclosed in Bellur et al. (2009/0235071).
Thus, one of ordinary skill in the art at before the effective date of the claimed invention would have been motivated, to sending the first message to a certificate revocation list (CRL) provisioning server; and receiving, from the CRL provisioning server, a tailored certificate revocation list  with the method of the ‘590 patent, because reducing the size of the certificate revocation lists in a PKI based architecture for a vehicle wireless communications system that includes separating a country, or other area, into geographic regions (Bellur: para. 0013).






Application 17/506,549
Patent no. 11,184,178
1. A method at a computing device within a vehicle Intelligent Transportation
System (ITS) endpoint, the method comprising:
   receiving a trigger event; based on the trigger event, composing a first message, the first message including at least tailoring information for the endpoint and intended journey details for the endpoint, the intended journey details comprising at least one time stamp, each time stamp of the at least one time stamp being associated with a geographic location, where the tailoring information comprises one or more of: location information for the endpoint; one or more endpoint identifiers belonging to the
endpoint; or one or more certificates or identities of ITS endpoints that have communicated with the endpoint within a threshold time period;
sending the first message to a certificate revocation list (CRL) provisioning
server; and
receiving, from the CRL provisioning server, a tailored certificate revocation
list.



6. The method of claim 1, wherein the one or more endpoint identifiers belonging to the endpoint include one or more of: certificates or fields of certificates associated with the first ITS endpoint; International Mobile Subscriber Identities, Temporary Mobile Subscriber Identities, Packet- Temporary Mobile Subscriber Identities, Globally Unique Temporary User Equipment Identities, or Fifth Generation Globally Unique Temporary User Equipment Identities; equipment
identities; Mobile Station International Subscriber Directory Numbers; Internet
Protocol addresses or portions of Internet Protocol addresses; Medium Access Control addresses; Session Initiation Protocol Universal Resource Identifiers; or Telephone Universal Resource Identifiers.


7. The method of claim 1, wherein the tailored certificate revocation list
includes expiration information.


8. The method of claim 7, wherein the expiration information is an absolute or
relative time that the tailored certificate revocation list will expire.

9. The method of claim 7, wherein the expiration information is an absolute or
relative geographic boundary, which, when crossed by the endpoint, causes the tailored certificate revocation list to expire.


10. A computing device within a vehicle Intelligent Transportation System (ITS)
endpoint, the computing device comprising: a processor; and
a communications subsystem,
wherein the computing device is configured to:
receive a trigger event;
based on the trigger event, compose a first message, the first message including at least tailoring information for the endpoint and intended journey details
for the endpoint, the intended journey details comprising at least one-time stamp,
each time stamp of the at least one-time stamp being associated with a geographic
location, where the tailoring information comprises one or more of: location
information for the endpoint; one or more endpoint identifiers belonging to the
endpoint; or one or more certificates or identities of ITS endpoints that have
communicated with the endpoint within a threshold time period;
send the first message to a certificate revocation list (CRL) provisioning
server; and
receive, from the CRL provisioning server, a tailored certificate revocation list.







15. The computing device of claim 10, wherein the one or more endpoint
identifiers belonging to the endpoint include one or more of: certificates or fields of certificates associated with the first ITS endpoint; International Mobile Subscriber Identities, Temporary Mobile Subscriber Identities, Packet- Temporary Mobile Subscriber Identities, Globally Unique Temporary User Equipment Identities, or Fifth Generation Globally Unique Temporary User Equipment Identities; equipment identities; Mobile Station International Subscriber Directory Numbers; Internet Protocol addresses or portions of Internet Protocol addresses; Medium Access Control addresses; Session Initiation Protocol Universal Resource Identifiers; or Telephone Universal Resource Identifiers.



16. |The computing device of claim 10, wherein the tailored certificate revocation
list includes expiration information.



17. |The computing device of claim 16, wherein the expiration information is an
absolute or relative time that the tailored certificate revocation list will expire.

18. |The computing device of claim 16, wherein the expiration information is an
absolute or relative geographic boundary, which, when crossed by the endpoint,
causes the tailored certificate revocation list to expire.

19. Anon-transitory computer readable medium for storing instruction code, which, when executed by a processor of a computing device within a vehicle Intelligent Transportation System (ITS) endpoint cause the computing device to:
receive a trigger event;
based on the trigger event, compose a first message, the first message including at least tailoring information for the endpoint and intended journey details for the endpoint, the intended journey details comprising at least one time stamp, each time stamp of the at least one time stamp being associated with a geographic location, where the tailoring information comprises one or more of: location information for the endpoint; one or more endpoint identifiers belonging to the
endpoint; or one or more certificates or identities of ITS endpoints that have
communicated with the endpoint within a threshold time period;
send the first message to a certificate revocation list (CRL) provisioning
server; and
receive, from the CRL provisioning server, a tailored certificate revocation
list.


20. The non-transitory computer readable medium of claim 19, wherein the one or more endpoint identifiers belonging to the endpoint include one or more of: certificates or fields of certificates associated with the first ITS endpoint; International Mobile Subscriber Identities, Temporary Mobile Subscriber Identities, Packet- Temporary Mobile Subscriber Identities, Globally Unique Temporary User Equipment Identities, or Fifth Generation Globally Unique Temporary User Equipment Identities; equipment identities; Mobile Station International Subscriber
Directory Numbers; Internet Protocol addresses or portions of Internet Protocol
addresses; Medium Access Control addresses; Session Initiation Protocol
Universal Resource Identifiers; or Telephone Universal Resource Identifiers.
1. A method at a computing device within a vehicle Intelligent Transportation System (ITS), the method comprising: receiving a first message, the first message including at least tailoring information for a first ITS endpoint and intended journey details for the first ITS endpoint, the intended journey details comprising at least one time stamp, each time stamp of the at least one time stamp being associated with a geographic location, where the tailoring information comprises one or more of: location information for the first ITS endpoint; one or more ITS endpoint identifiers belonging to the first ITS endpoint; or one or more certificates or identities of ITS endpoints that have communicated with the first ITS endpoint within a threshold time period; storing all or a subset of data from the first message; obtaining a full certificate revocation list; creating a tailored certificate revocation list based on data in the first message and the full certificate revocation list, the tailored certificate revocation list containing certificates or identifiers of certificates for ITS endpoints that may be encountered by the first ITS endpoint when navigating a route provided in the intended journey details; and providing the tailored certificate revocation list to the first ITS endpoint.

6. The method of claim 1, wherein the ITS endpoint identifier includes one or more of: certificates or fields of certificates associated with the first ITS endpoint; International Mobile Subscriber Identities, Temporary Mobile Subscriber Identities, Packet-Temporary Mobile Subscriber Identities, Globally Unique Temporary User Equipment Identities, or Fifth Generation Globally Unique Temporary User Equipment Identities; equipment identities; Mobile Station International Subscriber Directory Numbers; Internet Protocol addresses or portions of Internet Protocol addresses; Medium Access Control addresses; Session Initiation Protocol Universal Resource Identifiers; or Telephone Universal Resource Identifiers.


7. The method of claim 1, further comprising, prior to the providing the tailored certificate revocation list, adding expiration information to the tailored certificate revocation list.
8. The method of claim 7, wherein the expiration information is an absolute or relative time that the tailored certificate revocation list will expire.
9. The method of claim 7, wherein the expiration information is an absolute or relative geographic boundary, which, when crossed by the endpoint, causes the tailored certificate revocation list to expire.


11. A computing device within a vehicle Intelligent Transportation System (ITS), the computing device comprising: a processor; and a communications subsystem, wherein the computing device is configured to: receive a first message, the first message including at least tailoring information for a first ITS endpoint and intended journey details for the first ITS endpoint, the intended journey details comprising at least one time stamp, 



each time stamp of the at least one time stamp being associated with a geographic location, where the tailoring information comprises one or more of: location information for the first ITS endpoint; one or more ITS endpoint identifiers belonging to the first ITS endpoint; or one or more certificates or identities of ITS endpoints that have communicated with the first ITS endpoint within a threshold time period; store all or a subset of data from the first message; obtain a full certificate revocation list; create a tailored certificate revocation list based on data in the first message and the full certificate revocation list, the tailored certificate revocation list containing certificates or identifiers of certificates for ITS endpoints that may be encountered by the first ITS endpoint when navigating a route provided in the intended journey details; and provide the tailored certificate revocation list to the first ITS endpoint.
16. The computing device of claim 11, wherein the ITS endpoint identifier includes one or more of: certificates or fields of certificates associated with the first ITS endpoint; International Mobile Subscriber Identities, Temporary Mobile Subscriber Identities, Packet-Temporary Mobile Subscriber Identities, Globally Unique Temporary User Equipment Identities, or Fifth Generation Globally Unique Temporary User Equipment Identities; equipment identities; Mobile Station International Subscriber Directory Numbers; Internet Protocol addresses or portions of Internet Protocol addresses; Medium Access Control addresses; Session Initiation Protocol Universal Resource Identifiers; or Telephone Universal Resource Identifiers.


17. The computing device of claim 11, wherein the computing device is further configured to, prior to the providing the tailored certificate revocation list, add expiration information to the tailored certificate revocation list.
18. The computing device of claim 17, wherein the expiration information is an absolute or relative time that the tailored certificate revocation list will expire.
19. The computing device of claim 17, wherein the expiration information is an absolute or relative geographic boundary, which, when crossed by the first ITS endpoint, causes the tailored certificate revocation list to expire.
21. A non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a computing device within a vehicle Intelligent Transportation System (ITS) cause the computing device to: receive a first message, the first message including at least tailoring information for a first ITS endpoint and intended journey details for the first ITS endpoint, the intended journey details comprising at least one time stamp, each time stamp of the at least one time stamp being associated with a geographic location, where the tailoring information comprises one or more of: location information for the first ITS endpoint; one or more ITS endpoint identifiers belonging to the first ITS endpoint; or one or more certificates or identities of ITS endpoints that have communicated with the first ITS endpoint within a threshold time period; store all or a subset of data from the first message; obtain a full certificate revocation list; create a tailored certificate revocation list based on data in the first message and the full certificate revocation list, the tailored certificate revocation list containing certificates or identifiers of certificates for ITS endpoints that may be encountered by the first ITS endpoint when navigating a route provided in the intended journey details; and provide the tailored certificate revocation list to the first ITS endpoint.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellur et al. (2009/0235071).

As per claim 1, Bellur discloses a method at a computing device within a vehicle Intelligent Transportation System (ITS) endpoint, the method comprising:
receiving a trigger event (Bellur: para. 0022, receiving location information);
based on the trigger event, composing a first message, the first message including at least tailoring information for the endpoint and intended journey details for the endpoint (Bellur: para. 0024-0025, 0035-0036, See Fig. 4, message #36, tailoring information for the endpoint vehicle and intended journey, advanced preparation for migration to regions), the intended journey details comprising at least one-time stamp, each time stamp of the at least one-time stamp being associated with a geographic location (Bellur: para. 0030-0033, time stamp (i.e. expirytime) being association with a geographic location (i.e. geographic region)), 
where the tailoring information comprises one or more of: location information for the endpoint; one or more endpoint identifiers belonging to the endpoint; or one or more certificates or identities of ITS endpoints that have communicated with the endpoint within a threshold time period (Bellur: para. 0024-0025, 0028-0029, only one needs to be disclosed recites “one or more of”…discloses tailoring information comprises location information (i.e. region) for the vehicle);
sending the first message to a certificate revocation list (CRL) provisioning server (Bellur: para. 0036, See Fig. 4, sending a CSR (certificate signing request message) to a CA (i.e. provisioning server); and
receiving, from the CRL provisioning server, a tailored certificate revocation list (Bellur: para. 0024, and 0036-0037, receiving from the CA (i.e. provisioning server) a tailored CRL (i.e. CRL are region specific based on the vehicle traveling itinerary).

As per claim 2, Bellur discloses the method of claim 1.
Bellur further discloses wherein the trigger event is an expiration of a time limit for a CRL previously received at the endpoint (Bellur: para. 0029-0030, trigger even is an expiration of time for a CRL received at the vehicle).

As per claim 3, Bellur discloses the method of claim 1.
Bellur further discloses wherein the trigger event is a location of the endpoint being outside a geographical area limit (Bellur: para. 0040, trigger event discards the message if the vehicle is outside a geographic area (i.e. geographic region).

As per claim 4, Bellur discloses the method of claim 1.
Bellur further discloses wherein the trigger event is a receipt of a message from a second endpoint containing a certificate not within a previously received CRL (Bellur: para. 0040, trigger even is receipt of a message containing a certificate not with a previous CRL).

As per claim 6, Bellur discloses the method of claim 1.  Bellur further discloses wherein the one or more endpoint identifiers belonging to the endpoint include one or more of: certificates or fields of certificates associated with the first ITS endpoint; International Mobile Subscriber Identities, Temporary Mobile Subscriber Identities, Packet- Temporary Mobile Subscriber Identities, Globally Unique Temporary User Equipment Identities, or Fifth Generation Globally Unique Temporary User Equipment Identities; equipment identities; Mobile Station International Subscriber Directory Numbers; Internet Protocol addresses or portions of Internet Protocol addresses; Medium Access Control addresses; Session Initiation Protocol Universal Resource Identifiers; or Telephone Universal Resource Identifiers (Bellur: para. 0036, see Fig. 4, only needs one to be disclosed, the ITS endpoint identifier (i.e. signed using private key) includes certificates associated with the first ITS endpoint).

As per claim 7, Bellur discloses the method of claim 1.  Bellur further discloses wherein the tailored certificate revocation list includes expiration information (Bellur: see Fig. 4, para. 0029, expiration time to the tailored CRL (i.e. region CRL).

As per claim 8, Bellur discloses the method of claim 7.  Bellur further discloses wherein the expiration information is an absolute or relative time that the tailored certificate revocation list will expire (Bellur: para. 0029, expiration time is a relative time that is based on the distance between the region X and home region on the vehicle).

As per claim 9, Bellur discloses the method of claim 7.  Bellur further discloses wherein the expiration information is an absolute or relative geographic boundary, which, when crossed by the endpoint, causes the tailored certificate revocation list to expire (Bellur: para. 0029-0033, expiration time is an absolute geographic boundary, region X or region Y).

As per claim 10, Bellur discloses a computing device within a vehicle Intelligent Transportation System (ITS) endpoint, the computing device comprising:
a processor (Bellur: para. 0022, inherent there is a processor in order to receive and send information); and
a communications subsystem (Bellur: See Fig. 1, GPS receiver #14),
wherein the computing device is configured to (Bellur: para. 0022, see Fig. 1, OBU, on-board unit):
receive a trigger event (Bellur: para. 0022, receiving location information);
based on the trigger event, compose a first message, the first message including at least tailoring information for the endpoint and intended journey details for the endpoint (Bellur: para. 0024-0025, 0035-0036, See Fig. 4, message #36, tailoring information for the endpoint vehicle and intended journey, advanced preparation for migration to regions), the intended journey details comprising at least one-time stamp, each time stamp of the at least one-time stamp being associated with a geographic location (Bellur: para. 0030-0033, time stamp (i.e. expirytime) being association with a geographic location (i.e. geographic region)), where the tailoring information comprises one or more of: location information for the endpoint; one or more endpoint identifiers belonging to the endpoint; or one or more certificates or identities of ITS
endpoints that have communicated with the endpoint within a threshold time period (Bellur: para. 0024-0025, 0028-0029, only one needs to be disclosed recites “one or more of”…discloses tailoring information comprises location information (i.e. region) for the vehicle);
send the first message to a certificate revocation list (CRL) provisioning server (Bellur: para. 0036, See Fig. 4, sending a CSR (certificate signing request message) to a CA (i.e. provisioning server); and
receive, from the CRL provisioning server, a tailored certificate revocation list (Bellur: para. 0024, and 0036-0037, receiving from the CA (i.e. provisioning server) a tailored CRL (i.e. CRL are region specific based on the vehicle traveling itinerary).

As per claims 11-13, rejected under similar scope as claims 2-4 respectively.
As per claims 15-18, rejected under similar scope as claims 6-9 respectively.
As per claim 19, rejected under similar scope as claim 1 above.
As per claim 20, rejected under similar scope as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bellur et al. (2009/0235071) in view of Ahmavaara et al. (2016/0087972).

As per claim 5, Bellur discloses the method of claim 1.
Bellur does not explicitly disclose further comprising, based on the triggering event, determining one or more addresses for a certificate revocation list (CRL) provisioning server to connect with.
However, analogous art of Ahmavaara based on the triggering event, determining one or more addresses for a certificate revocation list (CRL) provisioning server to connect with (Ahmavaara: para. 0086, 0097, OCSP server address).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ahmavaara with the system/method of Bellur to include based on the triggering event, determining one or more addresses for a certificate revocation list (CRL) provisioning server to connect with.
One would have been motivated to have an efficient method of the device using the address of the certificate-status server to query the certificate-status server to verify that a network certificate has not been revoked (Ahmavaara: para. 0066).  
As per claim 14, rejected under similar scope as claim 5 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







10/31/2022
/J.E.J/Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439